                                                              United States Bankruptcy Court
                                                                  District of New Mexico
In re:                                                                                                                 Case No. 20-11888-t
Rudy Montano, JR                                                                                                       Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1084-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: 309A                                                             Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 02, 2020:
Recip ID                   Recipient Name and Address
db                     +   Rudy Montano, JR, 2923 Manzano St NE, Albuquerque, NM 87110-3027
3934255                +   ArrowHead Pointe, 12021 Skyline Rd. NE, Albuquerque, NM 87123-3069
3934256                +   Chang Tim Lim, 2923 Manzano St NE, Albuquerque, NM 87110-3027
3934257                +   Comcast Communications LLC, 301 Sundance Parkway, Round Rock, TX 78681-8004
3934258                +   Davita Medical Group, PO Box 912680, Denver, CO 80291-2680
3934259                    Love Lace Medical Group, PO Box 840065, Dallas, TX 75284-0065
3934254                +   Payment 1, 6125 Montgomery Blvd NE, Albuquerque, NM 87109-1487
3934262                +   Texoma Community Cr UN, PO Box 1320, Witchita Falls, TX 76307-1320
3934268                +   The Receivable Management Servc. LLC, PO Box 19646, Minneapolis, MN 55419-0646
3934269                +   Trans World Systems Inc., 500 Virginia Dr, Suite 514, Port Washinton, PA 19034-2733
3934263                +   UNM Med G, PO Box 15273, Wilmington, DE 19850-5273
3934266                +   UNM Medical Group, PO Box 15273, Wilmington, DE 19850-5273
3934265                +   UNM medical Group, 1131 University Blvd NE, Suite D, Albuquerque, NM 87102-1738
3934272                +   Waypoint Resource Group, 301 Sundance Pkwy, Round Rock, TX 78681-8004

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: stlaws@gmail.com
                                                                                        Oct 01 2020 01:38:00      Sean Patrick Thomas, Sean Patrick Thomas
                                                                                                                  Attorney, 5720 Osuna Rd NE, Albuquerque, NM
                                                                                                                  87109
tr                         EDI: FYGONZALES.COM
                                                                                        Oct 01 2020 04:13:00      Yvette J. Gonzales, Trustee, PO Box 1037,
                                                                                                                  Placitas, NM 87043-1037
ust                        Email/Text: USTPREGION20.OC.ECF@USDOJ.GOV
                                                                                        Oct 01 2020 01:38:00      United States Trustee, PO Box 608, Albuquerque,
                                                                                                                  NM 87103-0608
3934260                + Email/Text: brenda@mph2funding.com
                                                                                        Oct 01 2020 01:38:00      MPH2 Funding, 3605 Tamarac Dr, Denver, CO
                                                                                                                  80237-1411
3934276                    EDI: NMTRD.COM
                                                                                        Oct 01 2020 04:13:00      New Mexico Taxation & Revenue Department,
                                                                                                                  Bankruptcy Section, PO Box 8575, Albuquerque
                                                                                                                  NM 87198-8575
3934261                    Email/Text: banko@preferredcredit.com
                                                                                        Oct 01 2020 01:38:00      Preferred Credit, PO Box 1679, St Cloud, MN
                                                                                                                  56302
3934267                + Email/Text: customerservice@rfgionline.com
                                                                                        Oct 01 2020 01:38:00      Rozlin Financial Group Inc., PO Box 537,
                                                                                                                  Sycamore, IL 60178-0537

TOTAL: 7


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
3934270          *+            Trans World Systems Inc., 500 Virginia Dr, Suite 514, Port Washinton, PA 19034-2733



           Case 20-11888-t7                  Doc 10           Filed 10/02/20             Entered 10/02/20 22:51:23 Page 1 of 4
District/off: 1084-1                                               User: admin                                           Page 2 of 2
Date Rcvd: Sep 30, 2020                                            Form ID: 309A                                       Total Noticed: 21
3934271         *+               Trans World Systems Inc., 500 Virginia Dr, Suite 514, Port Washinton, PA 19034-2733
3934264         *+               UNM Med G., Po Box 15273, Wilmington, DE 19850-5273

TOTAL: 0 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 02, 2020                                        Signature:          /s/Joseph Speetjens




           Case 20-11888-t7                Doc 10          Filed 10/02/20           Entered 10/02/20 22:51:23 Page 2 of 4
Information to identify the case:
Debtor 1            Rudy Montano JR                                                      Social Security number or ITIN       xxx−xx−4161
                    First Name    Middle Name      Last Name



United States Bankruptcy Court         District of New Mexico
                                                                                         Date case filed for chapter 7 9/29/20
Case number:       20−11888−t7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                            About Debtor 1:                                           About Debtor 2:

1.     Debtor's full name                   Rudy Montano JR

2.     All other names used in the
       last 8 years

3.     Address                              2923 Manzano St NE
                                            Albuquerque, NM 87110

4.     Debtor's attorney                    Sean Patrick Thomas
       Name and address                     Sean Patrick Thomas Attorney
                                            5720 Osuna Rd NE
                                            Albuquerque, NM 87109
                                            Contact phone 505−999−1238
                                            Email stlaws@gmail.com

5.     Bankruptcy Trustee                   Yvette J. Gonzales                                        Contact phone 505−771−0700
       Name and address                     Trustee
                                            PO Box 1037                                               Email yjgllc@yahoo.com
                                            Placitas, NM 87043−1037
                                                                                                              For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
                                                                                                                                         page 1
9/30/20




      Case 20-11888-t7                Doc 10         Filed 10/02/20            Entered 10/02/20 22:51:23 Page 3 of 4
Debtor Rudy Montano JR                                                                                                 Case number 20−11888−t7


6. Bankruptcy clerk's office                    Pete V. Domenici U.S. Courthouse                             Hours open 8:30 AM to 4:30 PM
                                                333 Lomas Blvd. NW, Suite 360
    Documents in this case may be filed at this Albuquerque, NM 87102                                        Contact
    address. You may inspect all records filed                                                               phone 505−415−7999/866−291−6805
    in this case at this office or online at
    www.pacer.gov.                                                                                           Court Website www.nmb.uscourts.gov


7. Meeting of creditors                          November 6, 2020 at 11:00 AM                                Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              AT THE TIME SHOWN CALL:
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            1−877−633−8981, Passcode:
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     4824077, after joining the call,
                                                                                                             press *6 to mute/unmute.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 1/5/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or
                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).

                                                 Deadline to File Certification About a Financial Filing deadline: 1/5/21
                                                 Management Course:

                                                 • You must file a statement that you have completed
                                                   the personal financial management course pursuant
                                                   to Federal Rule of Bankruptcy Procedure 1007(c).



                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2




      Case 20-11888-t7                   Doc 10         Filed 10/02/20              Entered 10/02/20 22:51:23 Page 4 of 4
